Substances that deplete the ozone layer (recast) (debate)
The next item is the report by Mr Blokland, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council on substances that deplete the ozone layer (recast) - C6-0297/2008 -.
rapporteur. - (NL) Madam President, closing the hole in the ozone layer is important for the environment and for the public health of the population of the whole world. Our atmosphere is formed in such a way that there are two different layers that protect us. The CO2 in the tropospheric layer holds in the warmth so that we do not get too cold. The ozone in the stratospheric layer protects us from harmful UV radiation from the sun. The regulation on substances that deplete the ozone layer is primarily aimed at protecting the stratospheric ozone layer, but also at preventing climate change. Thus, those substances that are being prohibited act both to deplete the ozone and to increase global warming. The predominant substances that deplete the ozone layer are found in aerosol propellants, refrigerators, insulating materials and certain specific solvents and cleaning agents. The CFCs and halons that have the strongest ozone-depleting effect have been completely eliminated, save for a limited number of exceptions. It is already prohibited to produce HCFCs, and their use will be banned from 2020. The preamble to the new regulation states that the production and use of ozone-depleting substances is to be ended or minimised as far as possible. This is an important policy basis.
Sixty-four amendments were adopted in the Committee on the Environment, Public Health and Food Safety. There were then two trialogues, which resulted in an agreement between the Council and Parliament. This meant that the 64 amendments were replaced by a single, consolidated text. I would like to briefly mention nine important results of that agreement.
First of all, the legal basis for the regulation has been changed to the environment. That allows the Member States the possibility of adopting more far-reaching measures to protect the environment. Secondly, the use of the pesticide methyl bromide will be prohibited as of 18 March 2010. This also applies to the gassing of containers to control vermin. The only remaining exception will be for emergencies, such as where a large-scale epidemic occurs. The third point is that, in the phasing-out programme for HCFCs, the percentage with respect to 1997 has been cut back to 7% for the final years. Fourthly, HCFCs may only be used in government-designated businesses. Fifthly, some new substances have been added to the list of substances that are nominated for restrictive measures. The European Commission has undertaken to investigate these substances further. Point six is that, for the necessary exceptions, such as for use as reagents and for laboratory use, labelling is being laid down as a mandatory requirement. It has also been agreed, in this regard, that there must be no increase in laboratory use. Point seven is that the reuse and recycling of ozone-depleting substances for existing apparatus may only take place within one business. In addition, a log must be kept of the quantities present in order to prevent fraud and illegal trade. The eighth point is that attention is being given to enforcement by means of inspections. In that way, Member States are obliged to work together to tackle illegal trade. The final point is that, in order to prevent leaks of ozone-depleting substances, the monitoring and enforcement system is to be tightened up.
There is, however, more to be done in order to tackle the problem of stored ozone-depleting substances. The Commission has an important job here. I would like to urge it once again to develop the directive on construction and demolition waste along the lines we agreed seven years ago in the Sixth Environmental Action Programme.
All in all, we have achieved a satisfactory result. The ozone layer will get a better chance to recover so as to reduce the harmful effects, such as skin cancer and damage to plants and trees.
Member of the Commission. - (EL) Madam President, I should like first of all to thank and congratulate the rapporteur, Mr Blokland, and all the shadow rapporteurs on their exceptional work on this proposal to recast the regulation on the protection of the ozone layer.
I am particularly delighted that agreement has been reached at first reading, thanks in large part to the positive and constructive contribution made by Parliament.
The policy on the protection of the ozone layer in the stratosphere has been acknowledged as a very great success and the European Union has played a decisive role here. Thanks to the innovative measures which we adopted in the European Union, we have succeeded in getting 99% of substances that deplete the ozone layer withdrawn.
Apart from protecting the ozone layer, limiting these substances has extremely positive repercussions on the climate. That is because these substances have a global warming potential up to 14 000 times greater than that of CO2. Without the Montreal Protocol and without the even more ambitious Community regulation, emissions of greenhouse gases at global level would perhaps be up to 50% higher than they are at present.
Thanks to these international efforts, scientists now estimate that the ozone layer can be fully restored between 2050 and 2075. However, in order to make this possible, a number of persistent problems need to be overcome. The Commission proposal is designed both to simplify the Community regulation and reduce bureaucratic obstacles and to bring the regulation into line with new scientific developments and future challenges, in order to guarantee the restoration of the ozone layer.
The compromise agreement achieved retains the architecture of the Commission proposal but, at the same time, it includes the specific measures needed in order to address outstanding issues in terms of the full abolition or limitation on the use of substances which deplete the ozone layer.
More importantly, it contains stricter provisions for substances which are 'stored' in products, such as, for example, refrigeration equipment or plastic insulating foam. It strengthens commercial measures against the illegal use of and illegal trade in substances that deplete the ozone layer in the European Union and will help to prevent environmental dumping in developing countries. Finally, it bans all uses of methyl bromide except in specific instances in order to deal with emergencies. This will put Community legislation on methyl bromide at the vanguard at global level.
The benefits, both in terms of restoring the ozone layer and reducing greenhouse gases, will be considerable. The European Commission is in a position to accept in full the compromise package of amendments.
I should like to thank the European Parliament once again for its significant contribution in keeping the environmental objective of the proposal intact and achieving agreement at first reading.
on behalf of the PPE-DE Group. - (FI) Madam President, the regulation before us is the natural continuation and an important part of the Montreal Protocol, which obliges its 191 signatory states actively to abandon the use of substances that deplete the ozone layer.
The Montreal Protocol is considered to be one of the most successful of all international environmental agreements. The results speak for themselves. There has been a 95% reduction in consumption of ODS compared with the baselines set. Furthermore, greenhouse gas emissions will have been avoided over a 20-year period that are equivalent to more than 100 billion tonnes of CO2. That is why the regulation we are now considering will not just promote the recovery of the ozone layer: it is also an important part of the fight against climate change.
The previous regulation, drafted nine years ago, was hopelessly behind the times, and it was necessary to bring it up to date. The simplification of the current regulation's structure, the deletion of obsolete provisions and extending the obligation to file reports to cover new substances are reforms that were sorely needed. I would like to congratulate my colleague, Mr Blokland, very warmly on his work as Parliament's rapporteur. The compromise at first reading, though challenging democratically, is a sensible solution for an update such as this one, and reaching it was in itself an environmental accomplishment.
The now acceptable regulation will bring current Community regulations more appropriately in line with the original provisions of the Montreal Protocol. For example, bringing forward the deadline for ending the production of HCFCs by five years to 2020 is sensible and justified, as is reducing the number of exemptions to the ban on export trade. As the aims of this regulation cannot be satisfactorily achieved in our Community just through action on the part of the Member States, we need to address the problem globally, in the context of the global economy. If there were too many exceptions to the exports ban, it would be too difficult to show they were justifiable.
The Montreal Protocol itself has had additions made to it no less than four times. The 20-year-old treaty was amended in this way in London, Copenhagen, Montreal and Beijing. It is not just a success story: it is also a story of the necessity to correct mistaken trends as understanding increases. It is this same wisdom that we now need in the case of the Kyoto Protocol.
The original Montreal Protocol focused on the protection of the ozone layer, mainly by restricting CFCs, and that goal was quickly tightened up almost to zero. So CFCs started to be replaced with HCFCs, for example, which were a lot less harmful to the ozone layer. As is often the way with solutions to environmental problems, however, another aspect to the problem emerged. HCFCs, or fluorinated gases, proved to be particularly harmful on account of their huge Global Warming Potential or GWP. Some of them are more than a thousand times more intense as global warmers than carbon dioxide. It thus became necessary to amend the weak points in the treaty.
We need to be able to learn a lesson in the same way in the case of the Kyoto Treaty. It has to be admitted that it is not at all effective as it stands. It will not cut global emissions and will not even reduce carbon intensiveness. Perhaps the problem lies in the fact that those who were responsible for drafting the Kyoto Treaty assumed that the problem of carbon dioxide could be solved in the same way that applies to freons.
Climate change is an environmental problem on a totally different scale from earlier problems. Whereas ozone depletion concerned problems that were generated by the by-products of industrial or energy production, the cause of climate change lies in something that sustains the entire global economy and global production. The world still runs on carbon. That is why climate change must be seen above all as a problem of industrial engineering. The focus of decisions needs to switch from restricting emissions to a comprehensive reorganisation of energy and material production systems. Let us learn a lesson from Montreal.
on behalf of the UEN Group. - (PL) Madam President, Mr Blokland's report on the regulation of the European Parliament and of the Council on substances that deplete the ozone layer is an important document for further action to protect the ozone layer. I would like to stress that one of the successes of the European Parliament and the Council has been to eliminate the production of and trade in gases containing CFCs, halons, bromides and methyls which deplete the ozone layer and influence the greenhouse effect.
A good example of working ahead would be to undertake work in the country situated beneath the hole in the ozone layer, New Zealand. There, in addition to the activities undertaken in the European Union, work has been started to reduce emissions of methane, one cubic metre of which has a greenhouse effect of the order of 30 cubic metres of CO2 and which depletes the ozone layer. Methane is a gas produced in processes of decay, by animals, released underground in mines, and through various chemical processes. Due to the quantity of methane released into the atmosphere, it should also be included in further work.
The UEN supports this regulation. I thank Mr Blokland for his labour-intensive and relevant report.
on behalf of the Verts/ALE Group. - (FI) Madam President, ladies and gentlemen, my congratulations go to Mr Blokland for an excellent result. Parliament has succeeded in bringing forward the deadline for abolishing the use of methyl bromide by four years, and, furthermore, the schedule for cutting HCFCs has been made tighter.
It is important that the EU continues to be a pioneer in abolishing the use of substances that deplete the ozone layer, despite the fact that this subject no longer makes the headlines. Many of these substances are powerful greenhouse gases, but they have nonetheless been excluded from the Kyoto Treaty. That was because it was thought that they would be regulated under the Montreal Protocol. It is important that we also remember to attend to this issue and continue to abolish powerful greenhouse gases in the future. It is also important that we set an example to other countries in this matter, including the developing countries.
In the case of substances whose use has been banned in the EU, my group would have liked to restrict their export in a clearer way than has now been agreed. I hope that this principle will be incorporated into legislation when the next steps are taken.
Madam President, on a point of order before I commence, as there does not appear to be anybody asking to speak under the 'catch-the-eye' procedure - I am subject to correction by you, but I have looked around and assessed the situation - could I add one minute of 'catch-the-eye' speaking time to my one-minute contribution, please?
That is fine, Mrs Doyle, please do so.
Madam President, additional measures for the protection of the ozone layer were adopted by the parties to the Montreal Protocol at their Conference of the Parties (COP) meeting in September 2007. These will now be incorporated in this recast regulation to accelerate the phase-out of ozone-depleting substances (ODS) and to further limit exempted uses of these substances. This recast regulation is essentially about bans and restrictions on the production, import, export, placing on the market, use, recovery, recycling, reclamation and destruction of these ozone-depleting substances.
The Montreal Protocol has been one of the most successful international environmental initiatives to date, with the result that the 1980s level of the depletion of the ozone layer has been largely reversed. Due to the phase-outs on the use of these ozone-depleting gases - CFCs, HCFCs, halons, methyl bromide, with very few time-limited exceptions for certain 'critical uses', for example halons in fire-protection equipment in aeroplanes - there has been a 95% reduction in the consumption of ODS compared to the 1980s.
These substances, we must remind ourselves, also have a global-warming potential. The ozone layer is one of the two layers of the atmosphere that protect life on earth. Specifically, the ozone layer provides protection from harmful ultraviolet radiation from the sun, which causes multiple illnesses and problems including skin cancer and cataracts.
Mrs Doyle, you were as good as your word. Thank you.
Member of the Commission. - (EL) Madam President, I am sorry that there is not a bigger audience in Parliament today, because we are debating what is in fact a very, very successful protocol, which has brought about very positive results both for the environment and for health, and in progress with restoring the ozone layer, which has now returned to its pre-1980 levels.
I should like to thank all those who took part in this evening's debate for their very constructive comments, and to remark that the Commission is committed to exercising the powers vested in it and examining whether the preconditions apply for the inclusion of a further three substances by mid-2010. A statement on this will be submitted to the Secretariat of the European Parliament for inclusion in the Minutes of today's debate.
I should also like to remark that I believe we shall reach an agreement on combating climate change in Copenhagen at the end of this year which is at least as ambitious and successful as the Montreal Protocol. I trust that it will be even more effective and we must all work in this direction.
To close, I should like to say that the Commission is particularly satisfied with the outcome of the negotiations and is in a position to accept in full the proposed compromise amendments.
Commission statement
Blokland report
The Commission confirms its intention to consider by 30 June 2010 the inclusion of additional substances in Part B of Annex II to the Regulation, in particular evaluating whether the conditions for their inclusion set out in Article 24(3) are fulfilled. This accelerated examination will focus on the following substances:
Hexachlorobutadiene,
2-Bromopropane (iso-propyl bromide),
Iodomethane (methyl iodide).
rapporteur. - (NL) Madam President, I would like to extend my sincere thanks to Commissioner Dimas for his commitment to accept the idea put forward by Mrs Hassi, namely that further substances should be investigated for their effects. As far as that is concerned, I would just like to bring methyl bromide to the Commissioner's attention. We still know little about this substance, and its production, for that matter. Happily, it has now been decided to ask the suppliers, during consultation, to report how this substance is produced. In that way we will be obtaining precise information about this substance.
I would also like to convey my sincere thanks to my fellow Members, especially the shadow rapporteurs and those who have spoken this evening, for the support that I have received. Our mutual cooperation has been excellent, in committee and in the negotiations. I would also like to thank the Czech Presidency for the sound agreements we were able to reach, both before and during the negotiations. In every case, the result was satisfactory. I also very much appreciate the support received from the officials of the Commission and of the Committee on the Environment, Public Health and Food Safety and from my own staff. We have truly managed to work as a team, which also made it possible for us to conclude this far-reaching amendment of the law within six months.
I have one more comment to make, in conclusion. I am not very happy with the recasting system. It is not easy to know on what basis you can or cannot make amendments. Luckily, there were lawyers to advise me that the legal basis had been changed in the recast so that we were able to make changes on that basis, otherwise it would have almost escaped our scrutiny. Fortunately, the Council was of the same opinion and at the last minute we were able to put this right in the Committee on the Environment, Public Health and Food Safety. Recasting remains a difficult issue for the work of this Parliament.
The debate is closed.
The vote will take place on Wednesday.
Written statements (Rule 142)
This proposal follows the structure of Regulation (EC) No 2037/2000, but adds a new chapter about derogations from the bans on producing, placing on the market and using the substances in question, initially dispersed in several provisions about the stages of elimination of the regulated substances and products.
The key challenges are as follows:
the reduction of 'banked' ozone-depleting substance (ODS)/greenhouse gas emissions into the atmosphere is necessary as according to estimates, by 2015 these global banks will add up to 2 million ozone-depleting potential tonnes or 13.4 billion tonnes of CO2eq.
exempted uses of ODS where no technically or economically viable alternatives are yet available, for example, methyl bromide for quarantine and pre-shipment purposes.
new ozone-depleting substances: new scientific evidence shows that the ozone-depleting potential of certain chemical substances not currently controlled by the Protocol is substantially higher, while marketing of these substances is growing rapidly.
The amendment makes the text clearer and simplifies the regulatory framework, while also reducing the administrative burden, thereby facilitating the application of the legislation to ensure the regeneration of the ozone layer by 2050 and prevent the adverse effects on human health and ecosystems.
In my view, we must all be concerned about the health of both the current generation and future generations. Our health is maintained through a clean environment and the atmosphere around us. All scientific studies highlight the fact that the ozone layer is extremely important not only for the population's health, but also for sustaining life on earth.
Unfortunately, there are a number of substances which, when emitted into the atmosphere, destroy the ozone layer, thereby contributing to the increase in the greenhouse effect. Although signs of ozone layer recovery have been observed as a result of the measures taken, it is considered that the level of ozone in the atmosphere prior to 1980 will only be achieved in the second half of the 21st century.
Consequently, I totally agree with additional measures being taken to limit or even ban ozone-depleting substances. I believe that by taking this kind of action we are fulfilling our duty not only to the current generation but to future generations as well.